t c summary opinion united_states tax_court verta hill petitioner v commissioner of internal revenue respondent docket no 5946-04s filed date verta hill pro_se kathleen c schlenzig for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether petitioner is entitled to a casualty_loss deduction of dollar_figure for damage to her personal_property and residence due to a flood background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in chicago illinois on the date the petition was filed in this case during petitioner resided in a single-family home consisting of a first floor and a full basement in chicago illinois on or about date a severe 3-hour thunderstorm dumped up to inches of rain on a 30-mile corridor from lake county south through cook county and on to kankakee the flash flooding caused by the thunderstorm damaged thousands of homes governor george ryan declared the area a state disaster_area damage from the torrential rain shut down expressways and chicago transit authority trains the resulting runoff overwhelmed the city’s combined storm and sewer systems causing sewer backup flooding petitioner returned home on date to discover that her basement had flooded petitioner had insurance which unfortunately did not cover flooding petitioner did not attempt to file any claim with her insurance carrier petitioner timely filed a federal_income_tax return for the taxable_year on her form_1040 u s individual_income_tax_return petitioner claimed a casualty_loss deduction of dollar_figure after application of the dollar_figure limitation pursuant to sec_165 and the percent of adjusted_gross_income limitation pursuant to sec_165 petitioner attached to the form_1040 a schedule a itemized_deductions and a form_4684 casualties and thefts along with schedules that were meant to verify such casualty calculations on form_4684 petitioner described the property for which she claimed a casualty_loss as clothing acquired appliances tools and electronics the form_4684 reflected in pertinent part as follows section a--personal use property clothing acquired property description dollar_figure line a2 cost or other basis of each property line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft big_number line a7 subtract line from line big_number line a8 enter the smaller of line or line line a9 subtract line from line big_number property description appliances dollar_figure line a2 cost or other basis of each property line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft big_number line a7 subtract line from line big_number line a8 enter the smaller of line or line line a9 subtract line from line big_number property description line a2 cost or other basis of each property tools dollar_figure line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft line a7 subtract line from line big_number big_number line a8 enter the smaller of line or line line a9 subtract line from line big_number electronics property description dollar_figure line a2 cost or other basis of each property line a3 insurance or other reimbursement line a5 fair_market_value before casualty or theft big_number line a6 fair_market_value after casualty or theft line a7 subtract line from line big_number big_number line a8 enter the smaller of line or line line a9 subtract line from line big_number line a10d casualty or theft_loss line a11d the smaller of line or dollar_figure line a12d subtract line from line line a13d add the amounts on line of all line a14d add the amounts on line of all forms forms the difference line a16d if line is less than line enter line a17d enter of your adjusted_gross_income big_number line a18d total personal_property loss amount dollar_figure from form_1040 line big_number big_number big_number big_number petitioner attached to her return a schedule for each category each schedule contained the following information a description of each item purportedly lost the quantity of each item purportedly lost the number of years prior to the loss that petitioner purportedly acquired each item of property the cost or other basis of each item of property the fair_market_value of each item of property before the casualty and the fair_market_value of the property following the casualty the schedules reflected in pertinent part as follows schedule - clothing women’s clothing item no of fmv before fmv after items acquired1 other basi sec_2 casualty casualty cost or date blouses dollar_figure dollar_figure dollar_figure work shoe sec_3 coat sec_11 dresses hat sec_4 jackets scarve sec_12 shirts shoes pants wind breaker suits sweaters sweatsuit nightgown leather coat softcover book hardcover book artwork dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure 1date item was acquired prior to the year of the casualty 2amount of individual item 3petitioner did not explain how she calculated this amount the appropriate calculation appears to be dollar_figure 4petitioner did not explain how she calculated this amount the appropriate calculation appears to be dollar_figure schedule - clothing children’s clothing item no of fmv before fmv after items acquired1 other basi sec_2 casualty casualty cost or date blouse sec_2 boot sec_4 coats dresse sec_5 glove sec_3 hats shirt sec_4 shoes slacks sock sec_15 sport jacket sec_2 sweaters underwear bra sec_15 undershirt slips long john sec_12 tight sec_5 dollar_figure dollar_figure dollar_figure total 3dollar_figure 1date item was acquired prior to the year of the casualty 2amount of individual item 3petitioner added the total_amounts for the women’s clothing and children’s clothing and then subtracted dollar_figure for depreciation to calculate the amount of dollar_figure used on the form_4684 for clothing dollar_figure dollar_figure - dollar_figure dollar_figure schedule - appliances item no of fmv before fmv after items acquired1 other basi sec_2 casualty casualty cost or date carpet sofa television deep freezer refrigerator desk dollar_figure dollar_figure dollar_figure big_number big_number total 3dollar_figure 1date item was acquired prior to the year of the casualty 2amount of individual item 3petitioner decreased this amount by dollar_figure for depreciation which resulted in a final claimed casualty_loss for electronics of dollar_figure however petitioner only claimed a casualty_loss of dollar_figure for appliances schedule - tools item no of fmv before fmv after items acquired1 other basi sec_2 casualty casualty cost or date dryer3 washing mach snow blower lawn mower dollar_figure total 4dollar_figure dollar_figure dollar_figure 1date item was acquired prior to the year of the casualty 2amount of individual item 3in the above schedule and on form_4684 petitioner claims the dryer was a total loss however at trial petitioner admitted that she repaired the dryer and did not throw it away 4petitioner did not decrease this amount for depreciation schedule - electronics item no of fmv before fmv after items acquired1 other basi sec_2 casualty casualty cost or date years computer printer year games boy sec_3 years sega genesi sec_1 years playstation years years games supplie sec_3 years computer years books dollar_figure big_number big_number dollar_figure big_number big_number big_number dollar_figure total 4dollar_figure 1date item was acquired prior to the year of the casualty 2amount of individual item 3supplies include software files disks copier paper etc 4petitioner decreased this amount by dollar_figure for depreciation which resulted in a final claimed casualty_loss for electronics of dollar_figure with respect to each item identified on each schedule petitioner reported that the cost or other basis of the property was the same as the fair_market_value of the property before the casualty petitioner also reported that each item had a fair_market_value of zero after the casualty however once petitioner calculated the total purported loss for each category of property petitioner reduced the loss for what she described as depreciation as follows category fmv before reduction for casualty depreciation reported loss percentage reduction clothing dollar_figure dollar_figure appliances dollar_figure dollar_figure tools dollar_figure electronics dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued petitioner a notice_of_deficiency for taxable_year in the notice_of_deficiency respondent disallowed petitioner’s claimed casualty_loss deduction and determined petitioner is liable for a deficiency in the amount of dollar_figure discussion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the examination of the taxpayer’s records for the subject year began after date and the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue in the present case the burden does not shift with respect to any factual issue relating to petitioner’s liability for the income_tax deficiency because petitioner neither alleged that sec_7491 was applicable nor established that she complied with the substantiation requirements of sec_7491 as shown below sec_7491 and b deductions are a matter of legislative grace and are allowed only as specifically provided by statute and petitioner bears the burden of proving that she is entitled to the claimed deduction 503_us_79 292_us_435 with these well-established propositions in mind we must determine whether petitioner has satisfied her burden of proving that she is entitled to a casualty_loss deduction allegedly incurred during taxable_year respondent argues that petitioner has failed to produce any credible_evidence to substantiate her claimed loss including the occurrence of any casualty or if a casualty occurred the amount deductible sec_165 a allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_165 limits the allowance of losses in the cases of individuals sec_165 allows as a deduction to an individual certain losses commonly referred to as casualty losses a casualty_loss is allowable to an individual for a loss of property not connected with a trade_or_business or with a transaction entered into for profit if the loss results from fire storm shipwreck or other_casualty subject_to limitations set forth in sec_165 sec_165 provides that any loss of an individual described in sec_165 is allowed only to the extent that sec_165 losses a general_rule --there shall be allowed as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise c limitation on losses of individuals --in the case of an individual the deduction under subsection a shall be limited to-- losses_incurred in a trade_or_business losses_incurred in any transaction entered into for profit though not connected with a trade_or_business and except as provided in subsection h losses of property not connected with a trade_or_business or a transaction entered into for profit if such losses arise from fire storm shipwreck or other_casualty or from theft the amount of the loss arising from each casualty exceeds dollar_figure sec_165 provides that if the personal casualty losses for a taxable_year exceed the personal casualty gains for the year the losses are allowable only to the extent of the sum of the personal casualty gains for that taxable_year plus so much of the excess as exceeds percent of adjusted_gross_income for that taxable_year thus where there are no personal casualty gains for a taxable_year personal casualty losses in excess of dollar_figure per casualty are allowable to the extent that they exceed percent of adjusted_gross_income for that taxable_year the method of valuation to be used in determining a casualty_loss is prescribed in sec_1_165-7 income_tax regs which provides as follows i in determining the amount of loss deductible under sec_165 the fair_market_value of the property immediately before and immediately after the casualty shall generally be ascertained by competent appraisal this appraisal must recognize the effects of any general market decline affecting undamaged as well as damaged property which may occur simultaneously with the casualty in order that any deduction under sec_165 shall be limited to the actual loss resulting from damage to the property ii the cost of repairs to the property damaged is acceptable as evidence of the loss of value if the taxpayer shows that a the repairs are necessary to restore the property to its condition immediately before the casualty b the amount spent for such repairs is not excessive c the repairs do not care for more than the damage suffered and d the value of the property after the repairs does not as a result of the repairs exceed the value of the property immediately before the casualty in the case of an item held for personal_use the amount deductible is governed by sec_1_165-7 income_tax regs which provides that the amount of the loss to be taken into account for purposes of sec_165 shall be the lesser_of the amount which is equal to the fair_market_value of the property immediately before the casualty reduced by the fair_market_value of the property immediately after the casualty or the amount of the adjusted_basis for determining the loss from the sale_or_other_disposition of the property involved sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of her own making 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such basis any allowance would amount to unguided largesse 245_f2d_559 5th cir although we believe that petitioner sustained a casualty_loss from flooding she still has to substantiate the amount of the losses due to the casualty petitioner testified that the flood which occurred in the chicago area in august of resulted in her basement’s taking on water with the depth of this water being approximately feet in one area of the basement and approximately inches in another area of the basement however respondent claims that joseph ferrick respondent’s counsel visited petitioner’s home on the morning of date and noted water damage no higher than inches above the floor at trial petitioner also testified she had the water pumped out of her basement by mr davis that the walls carpeting and several personal_property items which were kept in the basement were damaged or destroyed she and mr davis made a list of the damaged property as the items were removed from the basement and that the amount of clothing damaged was excessive because she was decorating the first floor of the house and had moved most of her and her grandchild’s clothing into the basement petitioner introduced into evidence an alleged receipt from mr davis indicating a payment of dollar_figure for his services in removing water from petitioner’s basement attached to the receipt is a list of items allegedly removed from petitioner’s basement and hauled away we do not find this receipt to be credible_evidence the receipt does not contain mr davis’s address business or phone number the receipt does not state the date on which mr davis provided his services in fact the receipt is dated date even though petitioner claims that mr davis provided his services on date the inventory list attached to the receipt is also dated date even though petitioner claims mr davis made the inventory list on date the receipt and inventory list appear to have been created for the sole purpose of substantiating petitioner’s claimed losses in anticipation of litigation and neither document has been authenticated by mr davis petitioner had insurance at the time of the casualty however petitioner testified that she did not file a claim with her insurance_company because her policy did not cover flood damage petitioner also testified as to her calculation of her claimed casualty_loss deduction petitioner calculated such casualty_loss deduction by inventorying the damaged and destroyed carpeting and personal_property items as they were hauled away she then found similar items over the internet and used the similar items’ purchase prices as the amount of her cost or other basis in the damaged property items petitioner then totaled the fair market values of the damaged property items by categories clothing tools electronics and appliances as shown above petitioner then depreciated the total amount of the category by a percentage she felt was fair it appears that petitioner had no reasoning for the amount chosen to depreciate each category petitioner then calculated her casualty_loss by using the sum of all the depreciated values and applying the limitations of sec_165 petitioner did not attempt to obtain actual receipts for any of the damaged items petitioner did not call as witnesses to substantiate the casualty_loss mr davis who allegedly helped her pump the water out of her basement and helped her dispose_of the damaged or destroyed items of personal_property or any other individual petitioner has presented no reliable evidence of any repairs made to her single-family home or to the personal_property items that were damaged or destroyed as a result of the flood petitioner has offered as evidence to support that she actually sustained a casualty_loss a receipt issued by mr davis that purports to identify the items lost in the purported flood of her basement and petitioner’s own testimony petitioner has provided as evidence to support the amount of the actual casualty_loss petitioner’s estimate of the cost of each item petitioner’s estimate of the fair_market_value of each item immediately prior to the purported casualty copies of internet catalog and web pages reflecting items petitioner claims to have lost in the purported casualty that were collected by petitioner in anticipation of litigation and petitioner’s self-serving testimony this court is not bound to accept a taxpayer’s unverified and self-serving testimony 394_f3d_1030 8th cir affg tcmemo_2003_212 112_tc_183 because petitioner has failed to corroborate her testimony or provide any substantiation to support her claimed amount of casualty_loss we find that we cannot estimate any amounts of petitioner’s deductions under the cohan_rule and we sustain respondent’s disallowance of petitioner’s claimed casualty_loss deduction in the amount of dollar_figure we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
